DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11 May 2022 has been entered. Claims 1-4 and 6-20 as well as newly added claim 21 remain pending in the application (claim 5 has been cancelled). Applicant’s amendments to the claims overcome each and every 35 U.S.C. 103 rejection previously set forth in the Non-Final Office Action dated 18 April 2022. 
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 11 May 2022, with respect to the rejections of claims 1-4, 6-18, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Wang in view of Li.
Applicant’s arguments, see page 13, filed 11 May 2022, with respect to claims 19-20 have been fully considered and are persuasive. The rejection of claims 19-20 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 9-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPGPub 20080303932 A1) in view of Li et al. (CN 109659377 A).

Regarding claim 1, Wang teaches a semiconductor device comprising: a substrate (802) having first and second opposing surfaces (see figure 8, substrate 802 having two opposing sides); a photoelectric conversion element (806) formed in the substrate (802), wherein the photoelectric conversion element (806) is illuminated through the first surface (see figure 8); and a deep trench isolation structure (810/812/814) in the substrate (802) that extends around the photoelectric conversion element (epitaxial layer 806; and ¶22, the epi layer 310b has p- type conductivity and the photodiode included in the pixels (not shown) formed on the substrate 310 includes a photodetector including an N-type photogeneration region; see ¶19-¶22 for further details)), wherein the deep trench isolation structure (810/812/814) comprises a metal filler (810b) in a first subset of the deep trench isolation structure (810/812/814) and a low-index filler (upper portion of 810a) in a second, different subset of the deep trench isolation structure (810/812/814) and wherein the low- index filler (upper portion of 810a) is interposed between the metal filler (810b) and the first surface (see figure 8, isolation trenches 810, 812, and 814 with metal layer 810b and silicon oxide layer 810a; and ¶38, The first layer 810a, 812a, and/or 814a of the isolation trenches may include a layer of insulating material. The insulating material, such as silicon oxide, may assist to isolate the minority carriers from traveling from one pixel to a second pixel. In an embodiment, the second layer 810b, 812b, and/or 814b of the isolation trenches includes a layer of substantially optically opaque material. In an embodiment, the substantially optically opaque material is greater than approximately 50% opaque. An example of substantially optically opaque material that may be included is tungsten and/or other opaque materials including other metal films). However, Wang fails to explicitly teach wherein the photoelectric conversion unit is a single-photon avalanche diode. 
	However, Li teaches wherein the photoelectric conversion unit is a single-photon avalanche diode (B/205) (see figures 1 and 2, SPAD detection array B, see also SPAD array being located in top wafer G; and ¶9, the top wafer G contains [b]ackside illuminated SPAD array). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Li to further include a single-photon avalanche diode because SPADs are more sensitive to light, allowing them to detect low intensity signals. 

Regarding claim 2, Wang as modified by Li teaches the semiconductor device defined in claim 1, wherein the low-index filler (Wang, upper portion of 810a) has a lower index of refraction than the substrate (Wang 802) (Wang, figure 8, silicon oxide (1.46) layer 810a having a lower refractive index than the substrate made of silicon carbide (2.64) (¶21)).

Regarding claim 3, Wang as modified by Li teaches the semiconductor device defined in claim 1, wherein the second surface is a front surface and the first surface is a back surface, wherein the metal filler (Wang 810b) and the low-index filler (Wang 810a) are formed in a front side trench (Wang 810/812/814) that extends from the front surface towards the back surface, wherein the metal filler (Wang 810b) extends from the front surface to a first depth in the front side trench (Wang 810/812/814), and wherein the low-index filler (Wang, upper portion of 810a) extends from the first depth in the front side trench (Wang 810/812/814) to a second depth in the front side trench (Wang 810/812/814) (Wang, see figure 8, isolation trenches 810, 812, and 814 with metal layer 810b extending from front surface and silicon oxide layer 810a extending from the metal layer to the back surface having the color filters 808).

Regarding claim 6, Wang teaches a substrate (802) having first and second opposing surfaces (see figure 8, substrate 802 having two opposing sides). However, Wang fails to explicitly teach light scattering structures in the substrate.
	However, Li teaches light scattering structures (1) in the substrate (G) (¶77, when the incident light passes through the inverted pyramid structure 1 on the upper surface, the incident light will be scattered to various angles by means of reflection, scattering, refraction, etc.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Li to further include light scattering structures because light scattering increases the effective optical path of the light in the detector and plays the role of trapping light, thereby improving the absorption efficiency of light in the back-illuminated single-photon avalanche diode (¶77 Li). 

Regarding claim 9, Wang as modified by Li teaches the semiconductor device defined in claim 1, wherein the second surface is a front surface and the first surface is a back surface, wherein the metal filler (Wang 810b) is formed in a front side trench portion of the deep trench isolation structure (Wang 810/812/814), and wherein the low-index filler (Wang, upper portion of 810a) is formed in a backside trench portion of the deep trench isolation structure (Wang 810/812/814) (Wang, see figure 8, isolation trenches 810, 812, and 814 with metal layer 810b extending from front surface and silicon oxide layer 810a extending from the metal layer to the back surface having the color filters 808).

Regarding claim 10, Wang as modified by Li teaches the semiconductor device defined in claim 1, wherein the deep trench isolation structure (Wang 810/812/814) comprises a buffer layer (Wang, side portions of 810a) that is interposed between the metal filler (Wang 810b) and the substrate (Wang 802) (Wang, see figure 8, isolation trenches 810, 812, and 814 with metal layer 810b and silicon oxide layer 810a surrounding the metal layer).

Regarding claim 11, Wang as modified by Li teaches the semiconductor device defined in claim 10, wherein the buffer layer (Wang, side portions of 810a) and the low-index filler (Wang, upper portion of 810a) are formed from the same material (see figure 8, isolation trenches 810, 812, and 814 with metal layer 810b and silicon oxide layer 810a surrounding the metal layer).

Regarding claim 21, Wang as modified by Li teaches the semiconductor device defined in claim 1, wherein the first surface is a back surface, wherein the second surface is a front surface, and wherein the single-photon avalanche diode (Li B) is backside illuminated (Wang, ¶15, The image sensor device 100 may be a front-side illuminated sensor or a back-side illuminated sensor).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPGPub 20080303932 A1) in view of Li et al. (CN 109659377 A) as applied to claim 3 above, and further in view of Velichko (U.S. Patent No. 9373732 B2).

Regarding claim 4, Wang as modified by Li teaches a wiring layer (Li H) adjacent to the front surface of the substrate (Li G) (Li see figure 4) and wherein the photoelectric conversion unit is a single-photon avalanche diode (Li B). However, the combination fails to explicitly teach a reflector in the wiring layer, wherein the reflector and the single-photon avalanche diode are overlapping.
	However, Velichko teaches a reflector (42) in the wiring layer (32), wherein the reflector (42) and the photoelectric conversion unit (34) are overlapping (see figure 3, reflector 42 in ILD 32 (i.e. wiring layer) overlapping with photodiodes 34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Li to incorporate the teachings of Velichko to further include a reflector in order to reflect light back to the photodiode, allowing a larger signal to be detected.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPGPub 20080303932 A1) in view of Li et al. (CN 109659377 A) as applied to claim 6 above, and further in view of Jin et al. (USPGPub 20180182806 A1).

Regarding claim 7, Wang as modified by Li teaches light scattering structures (Li 1) over the single-photon avalanche diode (Li, B/205). However, the combination fails to explicitly teach wherein the light scattering structures are included in a ring-shaped pattern.
	However, Jin teaches wherein the light scattering structures (35) are included in a ring-shaped pattern (see figure 9; and ¶59, the light sensor 100 may include the light splitter 35, and thus the light L may be scattered and split into a plurality of rays at an interface between the light splitter 35 and the substrate 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Li to incorporate the teachings of Jin to further include a ring shaped light scattering element to improve the absorption efficiency of the device by changing the shape of the light scattering element (see MPEP 2144.04 (IV)(B)). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPGPub 20080303932 A1) in view of Li et al. (CN 109659377 A) as applied to claim 1 above, and further in view of Kohyama (USPGPub 20210408090 A1).

Regarding claim 8, Wang as modified by Li teaches the semiconductor device defined in claim 1, further comprising: a microlens (Li 21) (Li, see figure 19); and a color filter element (Wang 808) disposed on the substrate (Wang 802) (Wang, see figure 8), wherein the low-index filler (Wang, upper portion of 810a) is interposed between the metal filler (Wang 810b) and the color filter element (Wang 808). However, the combination fails to explicitly teach wherein the color filter is interposed between the microlens and the substrate. 
	However, Kohyama teaches wherein the color filter (40) is interposed between the microlens (50) and the substrate (11) (see figure 22, color filter 40, substrate 11, and light-receiving lens 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Li to incorporate the teachings of Kohyama to further include a microlens disposed on a color filter in order to converge light onto the light sensing element in order to receive a stronger signal and to filter the wavelengths entering the light sensing element, allowing for a higher quality, color image.

Claims 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPGPub 20080303932 A1) in view of Li et al. (CN 109659377 A), Jin et al. (USPGPub 20180182806 A1), and Ikeda et al. (USPGPub 20140015085 A1).

Regarding claim 12, Wang teaches a semiconductor device comprising: a substrate (802) (see figure 8, substrate 802 having two opposing sides); a photoelectric conversion element (806; ¶22, the epi layer 310b has p- type conductivity and the photodiode included in the pixels (not shown) formed on the substrate 310 includes a photodetector including an N-type photogeneration region; see ¶19-¶22 for further details) formed in the substrate (802) (see figure 8); and a deep trench isolation structure (810/812/814) in the substrate (802) that extends around the photoelectric conversion element (806) (see figure 8, isolation trenches 810, 812, and 814). However, Wang fails to explicitly teach wherein the photoelectric conversion element is a single-photon avalanche diode; light scattering structures in the substrate, wherein the light scattering structures are included in a ring-shaped pattern over the single-photon avalanche diode; and wherein the deep trench isolation structure comprises a trench and a color filtering material in the trench.
	However, Li teaches wherein the photoelectric conversion element is a single-photon avalanche diode (B) (see figure 1, SPAD detection array B, see also SPAD array being located in top wafer G); and light scattering structures (1) in the substrate (G) (¶77, when the incident light passes through the inverted pyramid structure 1 on the upper surface, the incident light will be scattered to various angles by means of reflection, scattering, refraction, etc.). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Li to further include a single-photon avalanche diode because SPADs are more sensitive to light, allowing them to detect low intensity signals; and it would have been obvious to further include light scattering structures because light scattering increases the effective optical path of the light in the detector and plays the role of trapping light, thereby improving the absorption efficiency of light in the back-illuminated single-photon avalanche diode (¶77 Li). However, the combination fails to explicitly teach wherein the light scattering structures are included in a ring-shaped pattern; and wherein the deep trench isolation structure comprises a trench and a color filtering material in the trench.
	However, However, Jin teaches wherein the light scattering structures (35) are included in a ring-shaped pattern (see figure 9; and ¶59, the light sensor 100 may include the light splitter 35, and thus the light L may be scattered and split into a plurality of rays at an interface between the light splitter 35 and the substrate 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Li to incorporate the teachings of Jin to further include a ring shaped light scattering element to improve the absorption efficiency of the device by changing the shape of the light scattering element (see MPEP 2144.04 (IV)(B)). However, the combination fails to explicitly teach wherein the deep trench isolation structure comprises a trench and a color filtering material in the trench.
	However, Ikeda teaches wherein the deep trench isolation structure comprises a trench (27) and a color filtering material (30R and 30B) in the trench (27) (see figure 2, color filters 30R and 30B buried in trench 27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Li, and Jin to incorporate the teachings of Ikeda to further include color filters buried in the trench because through the color filter buried in the trench, light can be prevented from filtering into an adjacent pixel, and the occurrence of the color mixture can be suppressed (Ikeda ¶8). 

Regarding claim 13, Wang as modified by Li, Jin, and Ikeda teaches the semiconductor device defined in claim 12, wherein the color filtering material (Ikeda 30R and 30B) is a band pass filter (Ikeda, ¶62, an insulating film 28 having a negative fixed charge, an insulating layer 29, and color filters 30R, 30G, and 30B of three colors of red (R), green (G), and blue (B), and an on-chip lens 31 are formed above the top surface of the semiconductor substrate (Note: since the filters are passing only certain colors, they are bandpass filters)).

Regarding claim 15, Wang as modified by Li, Jin, and Ikeda teaches the semiconductor device defined in claim 12, wherein the substrate (Wang 802) has a front surface and a back surface and wherein the semiconductor device is backside illuminated (Wang, ¶15, The image sensor device 100 may be a front-side illuminated sensor or a back-side illuminated sensor).

Regarding claim 16, Wang as modified by Li, Jin and Ikeda teaches the semiconductor device defined in claim 12, wherein the substrate (Wang 802) has a front surface and a back surface and wherein the semiconductor device is front side illuminated (Wang, ¶15, The image sensor device 100 may be a front-side illuminated sensor or a back-side illuminated sensor).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPGPub 20080303932 A1) in view of Li et al. (CN 109659377 A), Jin et al. (USPGPub 20180182806 A1), and Ikeda et al. (USPGPub 20140015085 A1) as applied to claim 12 above, and further in view of Lenchenkov et al. (USPGPub 20170339355 A1).

Regarding claim 14, Wang as modified by Li, Jin, and Ikeda teaches a color filtering material (Ikeda 30R and 30B). However, the combination fails to explicitly teach wherein the color filtering material is a black color filtering material.
	However, Lenchenkov teaches wherein the color filtering material (62) is a black color filtering material (¶42, Exemplary materials for absorptive layer 62 may include a polymeric pigment loaded material, a carbon black material, a black color filter, or a material with carbon nanoparticles…As shown in FIG. 7, absorptive layer 62 may instead be embedded within the trench for the backside trench isolation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Li, and Ikeda to incorporate the teachings of Lenchenkov to further include an absorptive material because doing so would prevent crosstalk between the sensors as well as preventing reflection within the device, thereby reducing noise. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPGPub 20080303932 A1) in view of Li et al. (CN 109659377 A), Jin et al. (USPGPub 20180182806 A1), and Ikeda et al. (USPGPub 20140015085 A1) as applied to claim 12 above, and further in view of Kohyama (USPGPub 20210408090 A1).

Regarding claim 17, Wang as modified by Li, Jin, and Ikeda teaches the semiconductor device defined in claim 1, further comprising: a microlens (Li 21) (Le, see figure 19); and a color filter element (Wang 808) disposed on the substrate (Wang 802) (Wang, see figure 8). However, the combination fails to explicitly teach wherein the color filter is interposed between the microlens and the substrate. 
	However, Kohyama teaches wherein the color filter (40) is interposed between the microlens (50) and the substrate (11) (see figure 22, color filter 40, substrate 11, and light-receiving lens 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Li, and Ikeda to incorporate the teachings of Kohyama to further include a microlens disposed on a color filter in order to converge light onto the light sensing element in order to receive a stronger signal and to filter the wavelengths entering the light sensing element, allowing for a higher quality, color image.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPGPub 20080303932 A1) in view of Li et al. (CN 109659377 A), Jin et al. (USPGPub 20180182806 A1), Ikeda et al. (USPGPub 20140015085 A1), and Kohyama (USPGPub 20210408090 A1) as applied to claim 17 above, and further in view of Lenchenkov et al. (USPGPub 20170339355 A1).

Regarding claim 18, Wang as modified by Li, Jin, Ikeda, and Kohyama teaches a color filter element (Wang 808, and Kohyama 40) and a color filtering material (Ikeda 30B and 30R). However, the combination fails to explicitly teach wherein the color filter element comprises an additional color filtering material that is different than the color filtering material.
	However, Lenchenkov teaches wherein the color filter element (104) comprises an additional color filtering material that is different than the color filtering material (62) (¶23, Color filter 104 may be a broadband color filter. Examples of broadband color filters include yellow color filters (e.g., yellow color filter material that passes red and green light) and clear color filters (e.g., transparent material that passes red, blue, and green light) (i.e. first color filter material); and ¶42, Exemplary materials for absorptive layer 62 may include a polymeric pigment loaded material, a carbon black material, a black color filter, or a material with carbon nanoparticles (i.e. second color filter material)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Li, Ikeda, and Kohyama to incorporate the teachings of Lenchenkov to further include two different color filtering materials in order to allow light of a certain color to pass to a specific photodiode and to absorb light into the trench section to prevent reflections of light within the substrate, thereby reducing crosstalk and noise, providing a higher quality color image. 

Allowable Subject Matter
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 19, the prior art of record individually or combined fails to teach a semiconductor device as claimed comprising: a substrate; a single-photon avalanche diode formed in the substrate; a microlens; a color filter element that is interposed between the microlens and the substrate, wherein the color filter element is formed from a color filtering material; a wiring layer that is interposed between the substrate and the microlens, wherein the wiring layer includes metal signal lines; and a deep trench isolation structure in the substrate that extends around the single-photon avalanche diode, more specifically in combination with wherein the deep trench isolation structure comprises a trench that extends from the color filter element, through the wiring layer, and into the substrate and wherein a portion of the color filtering material is formed in the trench.
	Claim 20 is allowed because of its dependency on claim 19. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878